
	

114 HR 4997 IH: Home Mortgage Disclosure Adjustment Act
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4997
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Emmer of Minnesota (for himself, Mr. Guinta, Mr. Barr, Mr. Luetkemeyer, Mr. Mulvaney, and Mr. Hill) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Home Mortgage Disclosure Act of 1975 to specify which depository institutions are
			 subject to the maintenance of records and disclosure requirements of such
			 Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Home Mortgage Disclosure Adjustment Act. 2.Depository institutions subject to maintenance of records and disclosure requirements (a)In generalSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended—
 (1)by redesignating subsection (i) as paragraph (2) and adjusting the margin appropriately; and (2)by inserting before such paragraph (2) the following:
					
						(i)Exemptions
 (1)In generalWith respect to a depository institution, the requirements of subsections (a) and (b) shall not apply—
 (A)with respect to closed-end mortgage loans, if such depository institution originated less than 100 closed-end mortgage loans in each of the two preceding calendar years; and
 (B)with respect to open-end lines of credit, if such depository institution originated less than 200 open-end lines of credit in each of the two preceding calendar years..
 (b)Technical correctionSection 304(i)(2) of such Act, as redesignated by subsection (a), is amended by striking section 303(2)(A) and inserting section 303(3)(A).  